Citation Nr: 0015756	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1994 by the Wichita, Kansas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).

In December 1996, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 2000.


FINDINGS OF FACT

1.  Tingling in the ends of the fingers is a residual 
disability of Lyme disease contracted during the veteran's 
period of active service.

2.  Hypercholesterolemia is not a disease and the veteran 
currently does not have a disability related to his 
hypercholesterolemia.


CONCLUSIONS OF LAW

1.  Lyme disease was incurred in service.  (38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).

2.  Service connection for hypercholesterolemia is not 
warranted.  (38 U.S.C.A. §§ 1110, 1131, 5107).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107 
(a).  That is, he has presented claims which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107 (a).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

I. Lyme Disease

Service medical records disclose that in May 1991 the veteran 
was seen for insect bites.  In September 1991, infected 
insect bites were found and serology testing suggested a two-
fold increase in IgM antibody titers to Borrelia burgdorferi, 
the causative agent of Lyme borreliosis (Lyme disease).  In 
October 1991, Vibramycin was prescribed.

At a VA general medical examination in December 1993, 
diagnoses included Lyme disease, but the examiner did not 
report whether there were any current residuals of Lyme 
disease.

The veteran has asserted that he has painful joints as a 
result of the Lyme disease which he contracted in service.  
Musculoskeletal pain, including joint pain, is recognized as 
a symptom of early infection with Lyme disease; some patients 
with the disease who have received no antibiotic treatment 
develop frank arthritis; eventually, most patients who have 
had Lyme disease make a complete recovery.  Allen C. Steere, 
"Lyme Borreliosis," Harrison's Principles of Internal 
Medicine, 745-747(1994).

Because there was a question as to whether the veteran 
currently has any residual disability related to an episode 
of Lyme disease in service in 1991, the Board, in the remand 
decision of December 1996, requested a medical opinion on 
that issue.  In May 1997, the veteran was examined by a 
physician who reported that all of the veteran's joints 
appeared to be normal and he did not have true arthritis as a 
residual of Lyme disease but he did have some tingling in his 
fingers, which was possibly related to Lyme disease. Although 
the physician's opinion is by no means definitive, the Board 
finds that it is sufficient to place into equipoise the 
evidence on the issue of whether the veteran currently has 
any residuals of Lyme disease.  Resolving the doubt on that 
issue in the veteran's favor, service connection is 
established for Lyme disease.  38 U.S.C.A. §§ 1110, 1131, 
5107. 

II. Hypercholesterolemia

With regard to hypercholesterolemia, service medical records 
disclose that in August 1988, testing revealed that the 
veteran had a cholesterol level of 280, and medication to 
reduce cholesterol was prescribed.  At a retirement 
examination in June 1993, his cholesterol level was 225.  At 
a VA examination in December 1993, the level was 206, with a 
normal range of 127 to 200.  Diagnoses included 
hypercholesterolemia.

Although the veteran has had, on laboratory testing, 
cholesterol levels above what medical science considers the 
range of normal, the Board found that there was a question as 
to whether hypercholesterolemia is a disease process or 
disease entity productive of a current disability.  In the 
remand decision of December 1996, the Board requested an 
advisory opinion on that question from a VA physician, who 
reported in July 1997 that hypercholesterolemia is not a 
disease but is a metabolic disturbance which may later lead 
to disease.  There has been no clinical finding or medical 
opinion that the veteran currently has a disability related 
to elevated cholesterol, and, therefore service connection 
for hypercholesterolemia is not established.  38 U.S.C.A. 
§§ 1110, 1131. 



ORDER

Service connection for Lyme disease is granted.

Service connection for hypercholesterolemia is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

